Exhibit 10.1
 
AVIS BUDGET FINANCE PLC
(an entity organized under the laws of Jersey, Channel Islands)


 
€250,000,000 6.000% Senior Notes due 2021
 
 
Purchase Agreement
 
 
As of February 28, 2013
 
Citigroup Global Markets Limited

 
As Representative of the

 
several Initial Purchasers listed in Schedule 1 hereto,

 
 

 
c/o Citigroup Global Markets Limited

 
Canada Square, Canary Wharf

 
London E14 5LB



 
Ladies and Gentlemen:



Avis Budget Finance plc, an entity organized under the laws of Jersey, Channel
Islands (the “Issuer”), proposes to issue and sell to the several initial
purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom you
are acting as representative (the “Representative”), €250,000,000 principal
amount of its 6.000% Senior Notes due 2021 (the “Securities”).  The Securities
will be issued pursuant to an Indenture to be dated as of March 7, 2013 (the
“Indenture”) among the Issuer, Avis Budget Group, Inc., a Delaware corporation
(the “Indirect Parent”), Avis Budget Holdings, LLC, a Delaware limited liability
company (“ABH”), Avis Budget Car Rental, LLC, a Delaware limited liability
company (the “Company” and together with the Indirect Parent and ABH, the
“Parents”), each of the entities listed in Schedule 2 hereto (collectively with
the Parents,  the “Guarantors”) and The Bank of Nova Scotia Trust Company of New
York, as trustee (the “Trustee”) and Citibank N.A., London Branch as paying
agent and registrar and will be fully and unconditionally guaranteed on an
unsecured senior basis by each of the Guarantors (the “Guarantees”).
 
The Securities are being issued and sold in connection with the acquisition (the
“Acquisition”) by the Indirect Parent of Zipcar, Inc., a Delaware corporation
(“Zipcar”), pursuant to the Agreement and Plan of Merger by and among the
Indirect Parent, Millennium Acquisition Sub, Inc., a wholly owned subsidiary of
the Company (“Merger Sub”), and Zipcar, dated as of December 31, 2012 (the
“Merger Agreement”).  The net proceeds of the offering of the Securities will be
used to partially fund the Acquisition and to pay fees and expenses related to
the offering of the Securities and the Acquisition.
 
 If the Acquisition is not consummated concurrently with the issuance of the
Securities, the gross proceeds of the offering of the Securities will be
deposited into the Escrow Account (as defined below) pending the satisfaction of
the conditions to release the funds from the Escrow Account as set forth in the
Escrow Agreement (as defined below) (the date of the satisfaction of such
conditions, the “Completion Date”). On or prior to the Closing Date (as defined
in Section 2 below), the Issuer and the Indirect Parent will execute an escrow
agreement, in the form and substance to be agreed among the Issuer, the Indirect
Parent, you, The Bank of Nova Scotia Trust Company of New York, as escrow agent
(the “Escrow Agent”), and the Trustee (the “Escrow Agreement”).  Concurrently
with the execution of the Escrow Agreement, the Issuer and The Bank of Nova
Scotia Trust Company of New York, as trustee, will execute an escrow security
agreement, in the form and substance to be agreed upon by the parties
 
 
1

--------------------------------------------------------------------------------

 
 
thereto (the “Escrow Security Agreement, and together with the Escrow Agreement,
the “Escrow Documents”).  The Indirect Parent and/or the Issuer will deposit or
cause to be deposited with the Escrow Agent, in the account specified in the
Escrow Agreement (the “Escrow Account”) the gross proceeds of the offering of
the Securities (including an amount equal to the Initial Purchasers’ Discount
(as defined below)), together with an additional €8,583,333.33, such that the
funds so deposited in the Escrow Account (the “Escrowed Funds”) are in an amount
sufficient to redeem the Securities in cash at a redemption price of 100% of the
gross proceeds of the Securities, plus accrued and unpaid interest on the
Securities from the Closing Date through (but not including) October 3,
2013.  The Securities will be redeemed pursuant to a special mandatory
redemption (the “Special Mandatory Redemption”) at a redemption price equal to
100% of the issue price of the Securities, plus accrued and unpaid interest on
the Securities from the Closing Date through the date of redemption in the event
that (a) the Escrow Agent has not received, at or prior to 11:00 a.m. (New York
City time) on September 30, 2013, an Officer’s Certificate from the Issuer and
the Indirect Parent confirming that the conditions to the release of the
Escrowed Funds have been satisfied or if (b) prior to such date, the Escrow
Agent has received an Officer’s Certificate from each of the Issuer and the
Indirect Parent that the Merger Agreement has been terminated or that the
conditions to the release of the Escrowed Funds will not be satisfied.  The
Escrow Agreement shall provide that the Escrowed Funds shall only be released
pursuant to the terms of the Escrow Agreement.  If payment of the consideration
for the Acquisition occurs simultaneously with the closing of this offering,
then there will be no Special Mandatory Redemption or escrow of proceeds.
 
The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Issuer and the Guarantors have prepared a
preliminary offering memorandum dated February 25, 2013 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Issuer, the Guarantors and the Securities.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Issuer to the Initial Purchasers pursuant to the terms of this
Agreement.  The Issuer and the Company hereby confirms that it has authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the “Preliminary Offering Memorandum,” the
“Time of Sale Information” and the “Offering Memorandum” (each as defined below)
shall be deemed to refer to and include any document incorporated by reference
therein.


At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum as supplemented
and amended by the written communications listed on Annex A hereto.


 
2

--------------------------------------------------------------------------------

 
The Issuer and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:
 
1. Purchase and Resale of the Securities.  (a)  The Issuer agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Issuer the
respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at (i) a price equal to 100% of the
aggregate principal amount of the Securities minus 1.72% (the “Initial
Purchasers’ Discount”) of the aggregate principal amount of the Securities if
the Acquisition is consummated prior to or concurrently with the issuance of the
Securities; or (ii) if the Acquisition is not consummated prior to or
concurrently with the issuance of the Securities, the Initial Purchasers’
Discount shall not be deducted from the payment for the Securities on the
Closing Date and the aggregate principal amount of the Securities shall be
deposited in the Escrow Account and be paid as provided in Section 2(c), subject
to the terms of the Escrow Agreement. The Issuer will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.
 
 
(b) The Issuer understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
 
 
(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;
 
 
(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
 
 
(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of its initial offering
except:
 
 
(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or
 
 
(B) in accordance with the restrictions set forth in Annex C hereto.
 
 
(c) Each Initial Purchaser acknowledges and agrees that the Issuer and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(g)(i), 6(g)(ii) and 6(i), counsel for the Issuer and counsel for the
Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) The Issuer and the Guarantors acknowledge and agree that the Initial
Purchasers may offer and sell Securities to or through any affiliate of an
Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.
 
 
(e) The Issuer and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Issuer and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Issuer, the Guarantors or any other person.  Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Issuer, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.  The Issuer and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Issuer or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Issuer, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Issuer, the Guarantors or any other person.
 
 
2. Payment and Delivery.  (a)  Payment for and delivery of the Securities will
be made at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036 at 10:00 A.M., New York City time, on March 7,
2013, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Issuer may
agree upon in writing.  The time and date of such payment and delivery is
referred to herein as the “Closing Date”.
 
 
(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to (i) the account(s) specified by the Issuer to the
Representative if the Acquisition is consummated prior to or concurrently with
the issue of the Securities or (ii) the Escrow Account if the Acquisition is not
consummated prior to or concurrently with the issuance of the Securities, in
each case against delivery to the nominee of a common depositary for Euroclear
Bank SA/NV (“Euroclear”) and Clearstream Banking société anonyme
(“Clearstream”), for the respective accounts of the several Initial Purchasers,
of one or more global notes representing the Securities (collectively, the
“Global Note”) with any transfer taxes payable in connection with the sale of
the Securities duly paid by the Issuer. The Global Note will be made available
for inspection by the Representative not later than 1:00 P.M., New York City
time, on the business day prior to the Closing Date.
 
 
(c) The Escrow Agreement shall provide that, on the Completion Date, an amount
equal to the Initial Purchasers’ Discount shall be paid by wire transfer of
immediately available funds to the Initial Purchasers from the Escrow Account.
 
 
 
4

--------------------------------------------------------------------------------

 
(d) If the Securities are subject to the Special Mandatory Redemption, on the
date of the Special Mandatory Redemption the Escrowed Funds shall be applied to
pay for the Special Mandatory Redemption and shall not be applied to pay the
Initial Purchasers the Initial Purchasers’ Discount.
 
 
3. Representations and Warranties of the Issuer and the Guarantors.  The Issuer
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:
 
 
(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum.  The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, as of its date and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Issuer and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Issuer in writing
by such Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof.
 
 
(b) Additional Written Communications.  Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Issuer and the Guarantors (including
their respective agents and representatives, other than the Initial Purchasers
in their capacity as such) have not made, used, prepared, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any “written communication” (as defined in Rule 405 under the Securities Act)
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Issuer, the Guarantors or their
respective agents and representatives (other than a communication referred to in
clauses (i), (ii), (iii) and (iv) below), an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a pricing
supplement substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, (iv) each electronic road show and (v) any other
written communication approved in writing in advance by the
Representative.  Each such Issuer Written Communication, when taken together
with all other Issuer Written Communications used on or prior to the date of
first use of such Issuer Written Communication and the Time of Sale Information,
did not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Issuer and the Guarantors make no
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuer in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.
 
 
(c) Incorporated Documents.  The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, to the extent filed with
the Securities and Exchange Commission (the “Commission”) conformed or will
conform, as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) and such documents
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Financial Statements.  The financial statements and the related notes
thereto of the Indirect Parent and its subsidiaries included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
present fairly in all material respects the consolidated financial position of
the Indirect Parent and its subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”), applied on a consistent basis
throughout the periods covered thereby; and the other financial information
relating to Indirect Parent and its subsidiaries included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Indirect Parent and its
subsidiaries and presents fairly in all material respects the information shown
thereby.
 
 
(e) No Material Adverse Change.  Since the date of the most recent financial
statements of the Indirect Parent included or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, (i) there has not
been any material change in the capital stock or long-term debt of the Indirect
Parent, Zipcar or any of their respective subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Indirect Parent, the Company or Zipcar on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, management, financial
position, results of operations or business prospects of the Indirect Parent,
Zipcar and their subsidiaries taken as a whole; (ii) none of the Indirect Parent
or any of its subsidiaries has entered into any transaction or agreement that is
material to the Indirect Parent and its subsidiaries taken as a whole, or
incurred any liability or obligation, direct or contingent, that is material to
the Indirect Parent and its subsidiaries taken as a whole; and (iii) none of the
Indirect Parent or any of its subsidiaries has sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, except in each case as otherwise disclosed in each of the
Time of Sale Information and the Offering Memorandum.
 
 
(f) Organization and Good Standing.  The Issuer, the Guarantors and each of
their respective subsidiaries have been duly organized and are validly existing
and in good standing under the laws of their respective jurisdictions of
organization (to the extent such terms have meaning in such jurisdictions), are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, be in good standing or have such power or authority could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, management, financial position,
results of operations or business prospects of the Indirect Parent and its
subsidiaries taken as a whole or on the performance by the Issuer and the
Guarantors of their respective obligations under the Transaction Documents (as
defined below) (a “Material Adverse Effect”).  The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Schedule 3 to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(g) Capitalization.  Indirect Parent had the authorized capitalization as of
December 31, 2012, as set forth in each of the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization” in the “Actual” column;
and all the outstanding shares of capital stock or other equity interests of
each subsidiary of Indirect Parent have been duly authorized and validly issued,
and, with respect to subsidiaries of Indirect Parent only, are fully paid and
non-assessable (except as otherwise described in each of the Time of Sale
Information and the Offering Memorandum) and are owned directly or indirectly by
Indirect Parent, free and clear of any lien, charge, encumbrance, security
interest, restriction on voting or transfer (other than transfer restrictions
under applicable securities laws) or any other claim of any third party, except
as described in the Time of Sale Information and the Offering Memorandum.
 
 
(h) Due Authorization.  The Issuer and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities (in
the case of the Issuer), the Indenture (including, with respect to the
Guarantors, each Guarantee set forth therein), the Escrow Agreement (in the case
of the Issuer and the Indirect Parent) and the Escrow Security Agreement (in the
case of the Issuer) (together with the Merger Agreement, the “Transaction
Documents”) to which they are a party and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby or by the Time of Sale Information and the Offering Memorandum has been
duly and validly taken.
 
 
(i) The Indenture.  The Indenture has been duly authorized by the Issuer and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Issuer and each of the Guarantors, enforceable against
the Issuer and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws relating to or affecting the enforcement of creditors’ rights generally or
by general equitable principles (whether considered in a proceeding in equity or
law) relating to enforceability (collectively, the “Enforceability Exceptions”);
and on the Closing Date, the Indenture will conform in all material respects to
the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.
 
 
(j) The Securities and the Guarantees.  The Securities have been duly authorized
by the Issuer and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Issuer enforceable against the Issuer in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Indenture and Securities have been duly
executed, authenticated, issued and delivered as provided in the Indenture and
the Securities have been paid for as provided herein, will be valid and legally
binding obligations of, and enforceable against, each of the Guarantors in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.
 
 
7

--------------------------------------------------------------------------------

 
 
(k) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Issuer and each of the Guarantors.
 
 
(l) Escrow Documents; Ownership of Escrowed Funds.  The Escrow Agreement has
been duly authorized by the Issuer and the Indirect Parent and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Issuer and
the Indirect Parent enforceable against the Issuer and the Indirect Parent in
accordance with its terms, subject to the Enforceability Exceptions.  The Escrow
Security Agreement has been duly authorized by the Issuer and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Issuer
enforceable against the Issuer in accordance with its terms, subject to the
Enforceability Exceptions.  On the Closing Date, the Escrow Documents will be
effective to grant a valid and enforceable first priority security interest, in
favor of the Escrow Agent for the benefit of the Trustee and the holders of the
Securities, in the Issuer’s right, title and interest in the Escrowed Funds.
 
 
(m) Merger Agreement.  The Merger Agreement has been duly authorized, executed
and delivered by each of the Indirect Parent, Merger Sub and Zipcar and
constitutes a valid and legally binding agreement of each of the Indirect
Parent, Merger Sub and Zipcar, enforceable against each of the Indirect Parent,
Merger Sub and Zipcar in accordance with its terms, subject to the
Enforceability Exceptions.
 
 
(n) Descriptions of the Transaction Documents.  Each Transaction Document
conforms or will conform as of the Closing Date in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.
 
 
(o) No Violation or Default.  None of the Issuer, the Guarantors nor any of
their respective subsidiaries is (i) in violation of its charter or by-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuer, the Guarantors or any of their respective
subsidiaries is a party or by which the Issuer, the Guarantors or any of their
respective subsidiaries is bound or to which any of the property or assets of
the Issuer, the Guarantors or any of their respective subsidiaries is subject;
or (iii) in violation of any applicable law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
(p) No Conflicts.  The execution, delivery and performance by the Issuer and the
Guarantors of each of the Transaction Documents, as applicable, to which each is
a party, the issuance and sale of the Securities (including the Guarantees) and
the compliance by the Issuer and the Guarantors with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum will not (i) conflict
with or result in a breach
 
 
8

--------------------------------------------------------------------------------

 
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Issuer, the Guarantors or any of
their respective subsidiaries (other than any lien, charge or encumbrance
created, imposed or intended to be created or imposed by the Transaction
Documents) pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Issuer, the Guarantors or any of
their respective subsidiaries is a party or by which the Issuer, the Guarantors
or any of their respective subsidiaries is bound or to which any of the property
or assets of the Issuer, the Guarantors or any of their respective subsidiaries
is subject; (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Issuer, the Guarantors or any
of their respective subsidiaries; or (iii) assuming the accuracy of, and the
Initial Purchasers’ compliance with, the representations, warranties and
agreements of the Initial Purchasers herein, result in the violation of any
applicable law or statute or any judgment, order, rule or regulation of any
court or arbitrator or governmental or regulatory authority, except, in the case
of clauses (i) and (iii) above, for any such conflict, breach, violation, lien,
charge, encumbrance or default that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
(q) No Consents Required.  Assuming the accuracy of, and the Initial Purchasers’
compliance with, the representations, warranties and agreements of the Initial
Purchasers herein, no consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Issuer
and the Guarantors of each of the Transaction Documents, as applicable, to which
each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by the Issuer and the Guarantors with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents, except for such consents, approvals, authorizations, orders and
registrations or qualifications as have been obtained or as may be required (i)
to consummate the Acquisition, as contemplated by the Merger Agreement, (ii)
under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers or (iii) that if not obtained
or made could not reasonably be expected to have a Material Adverse Effect.
 
 
(r) Legal Proceedings.  Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Indirect Parent or any of its subsidiaries is or may be a party or to which any
property of the Indirect Parent or any of its subsidiaries is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Indirect Parent or any of its subsidiaries, could reasonably be expected to have
a Material Adverse Effect; and no such investigations, actions, suits or
proceedings are, to the best knowledge of the Issuer and each of the Guarantors,
threatened or, to the best knowledge of the Issuer and each of the Guarantors
(without having undertaken any independent inquiry outside of the Issuer and
each of the Guarantors), contemplated by any governmental or regulatory
authority or by others.
 
 
(s) Independent Accountants.  Deloitte & Touche LLP, who have certified certain
financial statements of the Indirect Parent and its subsidiaries, is an
independent registered public accounting firm with respect to the Indirect
Parent and its subsidiaries within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) and as required by the Securities Act.
 
 
9

--------------------------------------------------------------------------------

 
 
(t) Title to Real and Personal Property.  The Indirect Parent and each of its
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the respective businesses of the Indirect Parent and each of its
subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) are permitted under the
Company’s senior credit agreement with JPMorgan Chase Bank, N.A. and the other
parties thereto, dated as of May 3, 2011, as amended; (ii) do not materially
interfere with the use made and proposed to be made of such property by the
Indirect Parent and its subsidiaries; or (iii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
 
(u) Title to Intellectual Property.  The Indirect Parent and its subsidiaries
own or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) reasonably necessary for the conduct of their respective
businesses except where the failure to own or possess such rights could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and the conduct of their respective businesses does not, and
will not, conflict in any respect with any such rights of others except which
conflict could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and the Indirect Parent and its subsidiaries
have not received any notice of any claim of infringement of or conflict with
any such rights of others which infringement or conflict, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect.
 
 
(v) No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Indirect Parent or any of its subsidiaries, on the one
hand, and the directors, officers, stockholders or other affiliates of the
Indirect Parent or any of its subsidiaries, on the other, that would be required
by the Securities Act to be described in a registration statement to be filed
with the Commission and that is not so described in each of the Time of Sale
Information and the Offering Memorandum.
 
 
(w) Investment Company Act.  None of the Issuer, Guarantors, nor any of their
subsidiaries is, and solely after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum, none of them will be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).
 
 
(x) Taxes.  Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Indirect Parent and its
subsidiaries have paid all federal, state, local and foreign taxes, other than
those being contested in good faith and by appropriate proceedings so long as
there are adequate reserves for such taxes, and have filed all tax returns
required to be paid or filed through the date hereof; and (ii) except as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Indirect Parent or any of its subsidiaries
or any of their respective properties or assets.
 
 
10

--------------------------------------------------------------------------------

 
 
(y) Stamp Duty or Transfer Taxes.  No stamp, registration, documentary,
issuance, transfer or other similar taxes, duties, fees or charges (“Stamp
Taxes”) are payable by or on behalf of the Initial Purchasers in Jersey or any
jurisdiction in which the Issuer or a Guarantor, as the case may be, is
incorporated, organized or is otherwise resident for tax purposes (each a
“Relevant Taxing Jurisdiction”) or in any political subdivision or taxing
authority thereof or therein on (i) the creation, issue or delivery by the
Issuer of the Securities; (ii) the creation, issue or delivery by any of the
Guarantors of the Guarantees; (iii) the purchase by the Initial Purchasers of
the Securities in the manner contemplated by this Agreement; (iv) the resale and
delivery by the Initial Purchasers of the Securities as contemplated by this
Agreement; or (v) the execution and delivery of this Agreement and the other
Transaction Documents to which the Issuer or any of the Guarantors, as
applicable, is a party and the consummation of the transactions as contemplated
hereby and thereby, save that if any Securities are situated in Jersey (whether
by reason of the Securities being held by a person resident in Jersey or the
registrar, if any, of the Securities being located in Jersey) on the death of
the holder, duty of approximately 0.75% of the value of the holder's assets in
Jersey is payable on the letters of administration or grant of probate required
to enable the Securities  to be transferred or otherwise dealt with.
 
 
(z) Licenses and Permits.  The Indirect Parent and its subsidiaries possess such
licenses, certificates, permits and other authorizations issued by, and have
made such declarations and filings with, the appropriate federal, state, local
or foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as described in each of the Time of Sale
Information and the Offering Memorandum, none of the Indirect Parent or any of
its subsidiaries has received notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course, which, if the subject of an unfavorable decision, ruling
or finding, could reasonably be expected to have a Material Adverse Effect.
 
 
(aa) No Labor Disputes.  No labor disturbance by or dispute with employees of
the Indirect Parent or any of its subsidiaries exists or, to the best knowledge
(without having undertaken any independent inquiry outside of the Company and
the Indirect Parent) of the Issuer and each of the Guarantors, is contemplated
or threatened and neither the Issuer nor any Guarantor is aware of any existing
or imminent labor disturbance by, or dispute with, the employees of any of the
Indirect Parent’s or any of its subsidiaries’ principal suppliers, contractors
or customers, except as would not reasonably be expected to have a Material
Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 
 
(bb) Compliance With Environmental Laws.  (i) The Indirect Parent and its
subsidiaries (x) are, and at all prior times were, in compliance with any and
all applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”), (y)
have received and are in compliance with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice; (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Indirect
Parent or its subsidiaries, except in the case of each of (i) and (ii) above,
for any such failure to comply, or failure to receive required permits, licenses
or approvals, or cost or liability, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (iii)
except as described in each of the Time of Sale Information and the Offering
Memorandum, (x) there are no proceedings that are pending, or that are known to
be contemplated, against the Indirect Parent or any of its subsidiaries under
any Environmental Laws in which a governmental entity is also a party, other
than such proceedings regarding which it is reasonably believed no monetary
sanctions of $100,000 or more will be imposed, (y) the Indirect Parent and its
subsidiaries are not aware of any issues regarding compliance with Environmental
Laws, or liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a Material Adverse Effect, and (z) none of the
Indirect Parent or any of its subsidiaries anticipates material capital
expenditures relating to any Environmental Laws.
 
 
(cc) Compliance With ERISA.  Except as described in each of the Time of Sale
Information and the Offering Memorandum, (i) each employee benefit plan, within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) that is subject to ERISA, for which the Indirect
Parent, the Company, the Issuer or any member of their “Controlled Groups”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance in all material respects with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; and (iv) for
each Plan that is subject to the funding rules of ERISA or the Code, the fair
market value of the assets of each such Plan is not less than the present value
of all benefits accrued under such Plan (determined based on those assumptions
used to fund such Plan).
 
 
(dd) Disclosure Controls.  The Indirect Parent and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Indirect Parent in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Indirect Parent’s management as appropriate to allow
timely decisions regarding required disclosure.  The Indirect Parent and its
subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as and when required by Rule 13a-15 of the
Exchange Act.
 
 
12

--------------------------------------------------------------------------------

 
 
(ee) Accounting Controls.  The Indirect Parent and its subsidiaries maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including but not limited to internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  Except as disclosed the Time of Sale Information and the Offering
Memorandum, there are no material weaknesses or significant deficiencies in the
Indirect Parent’s and its subsidiaries’ respective internal controls.
 
 
(ff) No Unlawful Payments.  None of the Indirect Parent, any of its subsidiaries
or, to the knowledge of the Issuer and each of the Guarantors, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Indirect Parent or any of its subsidiaries has (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, the OECD convention on Combating Bribery
of Foreign Public Officials in International Business Transactions or any
similar law of any other relevant jurisdictions; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.
 
 
(gg) Insurance.  The Indirect Parent and its subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Indirect Parent’s management
reasonably believes are adequate to protect the Indirect Parent and its
subsidiaries and their respective businesses; and none of the Indirect Parent or
any of its subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as they have deemed appropriate to continue its business at a
cost that could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(hh) Compliance with Money Laundering Laws.  The operations of the Indirect
Parent, and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Indirect
Parent or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Issuer and the Indirect Parent,
threatened.
 
 
(ii) Compliance with OFAC and Sanctions.  None of the Indirect Parent, any of
its subsidiaries any director, officer, or, to the knowledge of the Issuer and
each of the Guarantors, agent, employee, affiliate or other person associated
with or acting on behalf of the Indirect Parent or any of its subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”), the U.S. State
Department, or any similar sanction or measures administered by the European
Union or the United Kingdom and the Issuer will not directly or indirectly use
the proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC, the U.S.
State Department, or any similar sanction or measures administered by the
European Union or the United Kingdom.  
 
 
(jj) Solvency.  On and immediately after each of the Closing Date and the
Completion Date, the Issuer and the Guarantors (on a consolidated basis after
giving effect to the Acquisition, the New Term Loan (as defined in the Time of
Sale Information and the Offering Memorandum), the issuance of the Securities
and the other transactions related thereto as described in each of the Time of
Sale Information and the Offering Memorandum) will be Solvent.  As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of such person is not less than the total amount required to pay the
liabilities of such person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii)
such person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, such person is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature; (iv)
such person is not engaged in any business or transaction, and does not propose
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such person is engaged; and (v)
such person is not a defendant in any civil action that would result in a
judgment that such person is or would become unable to satisfy.
 
 
14

--------------------------------------------------------------------------------

 
 
(kk) No Restrictions on Subsidiaries.  No subsidiary of the Indirect Parent is
currently subject to any material prohibition, directly or indirectly, under any
agreement or other instrument to which it is a party or is subject, from paying
any dividends to the Indirect Parent, as applicable, from making any other
distribution on such subsidiary’s capital stock or membership interests, as
applicable, from repaying to the Indirect Parent or the Company any loans or
advances to such subsidiary from the Indirect Parent or the Company as
applicable, or from transferring any of such subsidiary’s properties or assets
to the Indirect Parent or any of its subsidiaries, other than as disclosed in
the Time of Sale Information and the Offering Memorandum.
 
 
(ll) No Broker’s Fees.  None of the Indirect Parent or any of its subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against the Indirect
Parent or any of its subsidiaries or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.
 
 
(mm) Rule 144A Eligibility.  On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information and the Offering
Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.
 
 
(nn) No Integration.  Neither the Issuer nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.
 
 
(oo) No General Solicitation or Directed Selling Efforts.  None of the Issuer or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has (i)
directly or indirectly, solicited offers for, or offered or sold, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) with
respect to those Securities offered or sold in reliance upon Regulation S under
the Securities Act (“Regulation S”), engaged in any directed selling efforts
within the meaning of Regulation S, and assuming the accuracy of the
representations and warranties of the Initial Purchasers herein, all such
persons have complied with the offering restrictions requirement of Regulation
S.
 
 
(pp) Securities Law Exemptions.  Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained herein (including Annex C
hereto) and their compliance with their agreements set forth therein, it is not
necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act.
 
 
15

--------------------------------------------------------------------------------

 
 
(qq) No Stabilization.  Neither the Issuer nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
 
 
(rr) Margin Rules.  Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Issuer as described in the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
 
 
(ss) Forward-Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
 
 
(tt) Statistical and Market Data.  Nothing has come to the attention of the
Issuer or any Guarantor that has caused the Issuer or any Guarantor to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.
 
 
4. Further Agreements of the Issuer and the Guarantors.  The Issuer and the
Guarantors jointly and severally covenant and agree with each Initial Purchaser
that:
 
 
(a) Delivery of Copies.  The Issuer will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
 
 
(b) Offering Memorandum, Amendments or Supplements.  Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or the filing with
the Commission any document that will be incorporated by reference therein, the
Company and the Issuer will furnish to the Representative and counsel for the
Initial Purchasers a copy of the proposed Offering Memorandum or such amendment
or supplement or document to be incorporated by reference therein for review,
and will not distribute any such proposed Offering Memorandum, amendment or
supplement or allow to be filed any such document with the Commission to which
the Representative reasonably objects; provided that, if in the opinion of the
outside counsel of the Company or the Issuer, such proposed amendment or
supplement is required by law, the Company and the Issuer can make such
amendment or supplement, notwithstanding any such reasonable objection.
 
 
(c) Additional Written Communications.  Before using, authorizing, approving or
referring to any Issuer Written Communication, the Issuer will furnish to the
Representative and counsel for the Initial Purchasers a copy of such written
communication for review and will not use, authorize, approve or refer to any
such written communication to which the Representative reasonably objects.
 
 
16

--------------------------------------------------------------------------------

 
 
(d) Notice to the Representative.  The Company and the Issuer will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, such Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Issuer or the Company of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Company
and the Issuer will use its reasonable best efforts to prevent the issuance of
any such order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.
 
 
(e) Ongoing Compliance of the Time of Sale Information and the Offering
Memorandum.  (1) If at any time prior to the completion of the initial offering
of the Securities by the Initial Purchasers (i) any event shall occur or
condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company and the
Issuer will promptly notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law; and (2) if at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Time of
Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information so that any of the Time of Sale
Information will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, the
Company and the Issuer will promptly notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) above, furnish to the Initial
Purchasers such amendments or supplements to any of the Time of Sale Information
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.
 
 
17

--------------------------------------------------------------------------------

 
 
(f) Blue Sky Compliance.  The Issuer will cooperate with the Initial Purchasers
and counsel for the Initial Purchasers to qualify or register (or to obtain
exemption from qualifying or registering) the Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications,
registrations and exemptions in effect so long as required for the offering and
resale of the Securities; provided that neither the Issuer nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify; (ii) file any general consent to service of
process in any such jurisdiction; or (iii) subject itself to taxation in any
such jurisdiction if it is not otherwise so subject.
 
 
(g) Clear Market.  During the period from the date hereof through and including
the date that is 90 days after the date hereof, none of the Issuer or the
Guarantors will, without the prior written consent of the Representative, offer,
sell, contract to sell or otherwise dispose of any debt securities (other than
loans pursuant to credit facilities described in the Time of Sale Information
and the Offering Memorandum or loans paid off by the Company or any of its
subsidiaries in the ordinary course of business) issued or guaranteed by the
Issuer or any of the Guarantors and having a tenor of more than one year.
 
 
(h) Use of Proceeds.  The Issuer will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.
 
 
(i) Listing.  The Issuer and each of the Guarantors will use its commercially
reasonable efforts to (i) effect the admission to trading and listing of the
Securities on the Official List of the Irish Stock Exchange’s Global Exchange
Market (the “Exchange”) as promptly as practicable after the date hereof; (ii)
deliver to the Exchange such listing particulars, documents, information and
undertakings as may be required in connection with obtaining such listing; and
(iii) maintain such listing and admission to trading of the Notes on the
Exchange for as long as any of the Notes are outstanding.
 
 
(j) Supplying Information.  While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuer and each of the Guarantors will, during any period in
which the Issuer is not subject to and in compliance with Section 13 or 15(d) of
the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
 
 
(k) Euroclear and Clearstream.   The Issuer will assist the Initial Purchasers
in arranging for the Securities to be eligible for clearance and settlement
through Euroclear Clearstream.
 
 
18

--------------------------------------------------------------------------------

 
 
(l) No Resales by the Company.  The Issuer will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Issuer or any of its affiliates and resold in a transaction
registered under the Securities Act.
 
 
(m) No Integration.  Neither the Issuer nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.
 
 
(n) No General Solicitation or Directed Selling Efforts.  None of the Issuer or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) with respect to those Securities
offered or sold in reliance upon Regulation S, engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
 
 
(o) No Stabilization.  Neither the Issuer nor any of its affiliates will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
 
 
(p) Legended Securities.  Each certificate for a Security will bear the
applicable legend(s) contained in “Notice to investors” in the Preliminary
Offering Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.
 
 
5. Certain Agreements of the Initial Purchasers.  Each Initial Purchaser hereby
severally represents and agrees that it has not and will not use, authorize use
of, refer to, or participate in the planning for use of, any written
communication that constitutes an offer to sell or the solicitation of an offer
to buy the Securities other than (i) the Preliminary Offering Memorandum and the
Offering Memorandum; (ii) a written communication that contains no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) that was
not included (including through incorporation by reference) in the Preliminary
Offering Memorandum or the Offering Memorandum; (iii) any written communication
listed on Annex A or prepared pursuant to Section 4(c) above (including any
electronic road show); (iv) any written communication prepared by such Initial
Purchaser and approved by the Issuer in advance in writing; or (iv) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.
 
 
6. Conditions of Initial Purchasers’ Obligations.  The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Issuer and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
 
 
19

--------------------------------------------------------------------------------

 
 
(a) Representations and Warranties.  The representations and warranties of the
Issuer and the Guarantors contained herein shall be true and correct on the date
hereof and on and as of the Closing Date; and the statements of the Issuer, the
Guarantors and their respective officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date.
 
 
(b) No Downgrade.  From and after the Time of Sale and prior to the Closing Date
no downgrading shall have occurred in the rating accorded the Securities or any
other debt securities or preferred stock issued or guaranteed by the Indirect
Parent or any of its subsidiaries by any nationally recognized statistical
rating organization.
 
 
(c) No Material Adverse Change.  For the period from and after the signing of
this Agreement and prior to the Closing Date, no event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto), the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
 
 
(d) Officer’s Certificate.  The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Issuer and of each
Guarantor who has specific knowledge of such party’s financial matters and is
satisfactory to the Representative (i) confirming that such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the best knowledge of such officer, the representations set forth in Sections
3(a) and 3(b) hereof are true and correct; (ii) confirming that the other
representations and warranties of the Issuer and the Guarantors in this
Agreement are true and correct and that the Issuer and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date; (iii) to the
effect set forth in paragraphs (b) and (c) above; and (iv) confirming which
Guarantors, organized or incorporated outside the state of Delaware, are
“significant subsidiaries,” if any, of the Issuer as such term is defined under
Rule 1-02(w) of Regulation S-X promulgated under the Securities Act.
 
 
(e) Chief Financial Officer’s Certificate.  The Representative shall have
received on and as of the date hereof and the Closing Date a certificate of
David B. Wyshner, Senior Executive Vice President and Chief Financial Officer of
Avis Budget Group, Inc., substantially in the form attached hereto as Exhibit A
(the “CFO Certificate”).
 
 
(f) Comfort Letters.  On the date of this Agreement and on the Closing Date,
Deloitte & Touche LLP shall have furnished to the Representative, at the request
of the Issuer, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporate by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.
 
 
20

--------------------------------------------------------------------------------

 
 
(g) Opinion and Negative Assurance Letter of Counsel for the Issuer and the
Guarantors.  (i) Kirkland & Ellis LLP, United States counsel for the Issuer and
the Guarantors, and Kirkland & Ellis International LLP, United Kingdom counsel
for the Issuer and the Guarantors, shall have furnished to the Representative,
at the request of the Issuer, their written opinions and negative assurance
letter, dated the Closing Date and addressed to the Initial Purchasers,
substantially in the form attached hereto as Exhibit B-1 and B-2 (the “Kirkland
Opinions”), (ii) Ogier, Jersey counsel for the Issuer shall have furnished to
the Representative, at the request of the Issuer, their written opinion, dated
the Closing Date and addressed to the Initial Purchasers in the form attached
hereto as Exhibit C (the “Jersey Opinion”) and (iii) Bryon L. Koepke, Senior
Vice President and Chief Securities Counsel of the Company, shall have furnished
to the Representative, at the request of the Issuer, his written opinion, dated
the Closing Date and addressed to the Initial Purchasers, substantially in the
form attached hereto as Exhibit D (the “Company Opinion”).
 
 
(h) Additional Opinions with respect to the Guarantors.  The Initial Purchasers
shall receive opinions covering the laws of organization or incorporation of
those Guarantors organized or incorporated outside the State of Delaware if any
such Guarantor is a “significant subsidiary” as such term is defined under Rule
1-02(w) of Regulation S-X promulgated under the Securities Act, either
individually or taken together with other such Guarantors, in form and substance
reasonably satisfactory to the Representative.
 
 
(i) Opinion and Negative Assurance Letter of Counsel for the Initial
Purchasers.  The Representative shall have received on and as of the Closing
Date an opinion and negative assurance letter of Skadden, Arps, Slate, Meagher &
Flom LLP, counsel for the Initial Purchasers, with respect to such matters as
the Representative may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.
 
 
(j) No Legal Impediment.  No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any federal,
state or foreign governmental or regulatory authority that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees or the Acquisition; and no injunction or order of any federal,
state or foreign court shall have been issued that would, as of the Closing
Date, prevent the issuance or sale of the Securities or the issuance of the
Guarantees or the Acquisition.
 
 
(k) Good Standing.  The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of each of the Issuer
and the Guarantors in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.
 
 
(l) Euroclear or Clearstream.  The Securities shall be eligible for clearance
and settlement through Euroclean or Clearstream.
 
 
(m) No Termination of the Merger Agreement. Neither Indirect Parent or Merger
Sub, on the one hand, nor Zipcar, on the other hand, shall have terminated the
Merger Agreement or delivered a notice to the other party stating their intent
to terminate the Merger Agreement, nor shall the Merger Agreement have been
amended or modified in any respect that, in the good faith determination of the
Indirect Parent, is materially adverse to the Indirect Parent and its
subsidiaries (after giving effect to the Acquisition), taken as a whole, or to
the holders of the Securities.
 
 
21

--------------------------------------------------------------------------------

 
 
(n) Escrow Documents.  The Initial Purchasers shall have received a copy of the
Escrow Agreement which shall have been executed and delivered by a duly
authorized officer of each of the Issuer, the Indirect Parent and the Escrow
Agent.  The Initial Purchasers shall have received a copy of the Escrow Security
Agreement which shall have been executed and delivered by a duly authorized
officer of each of the Issuer and The Bank of Nova Scotia Trust Company of New
York, as trustee.
 
 
(o) Deposit of Escrow Funds.  €8,583,333.33 (in addition to the proceeds from
the sale of the Securities) shall have been deposited in the escrow account
established pursuant to the Escrow Agreement by the Issuer or one of its
affiliates.
 
 
(p) Additional Documents.  On or prior to the Closing Date, the Issuer and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.
 
 
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
 
7. Indemnification and Contribution.
 
 
(a) Indemnification of the Initial Purchasers.  The Issuer and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses reasonably incurred in connection with any suit, action
or proceeding or any claim asserted, as such fees and expenses are incurred),
joint or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Issuer in writing by such Initial
Purchaser through the Representative expressly for use therein
 
 
(b) Indemnification of the Issuer and the Guarantors.  Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Issuer,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Issuer or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Issuer in writing by such Initial
 
 
22

--------------------------------------------------------------------------------

 
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the following: the information
contained in (i) the first sentence in the second paragraph, (ii) the second and
third sentences under the fifth paragraph, (iii) the third and fourth sentences
under the sixth paragraph, (iv) the eighth paragraph, (v) the fifteenth
paragraph and (vi) the nineteenth paragraph under the heading “Plan of
Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum.
 
 
(c) Notice and Procedures.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such reasonable fees and expenses shall be reimbursed as they are
incurred.  Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by the Representative and any such separate firm for
the Issuer,
 
 
23

--------------------------------------------------------------------------------

 
the Guarantors, their respective directors and officers and any control persons
of the Issuer and the Guarantors shall be designated in writing by the
Company.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for reasonable fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request, (ii) the Indemnifying Person
shall not have reimbursed the Indemnified Person in accordance with such request
prior to the date of such settlement unless such fees and expenses are being
disputed in good faith, and (iii) the Indemnified Person shall have given at
least 30 days written notice of its intention to settle.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification is or could
have been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
 
(d) Contribution.  If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to or insufficient to hold harmless an Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
aggregate amount paid or payable by such Indemnified Person, as incurred, as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuer and the
Guarantors on the one hand and the Initial Purchasers on the other from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Issuer and the Guarantors on the one hand
and the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations.  The relative benefits received
by the Issuer and the Guarantors on the one hand and the Initial Purchasers on
the other shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Issuer from the sale of the
Securities pursuant to this Agreement and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate initial offering price of the Securities.  The
relative fault of the Issuer and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuer or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 
 
24

--------------------------------------------------------------------------------

 
 
(e) Limitation on Liability.  The Issuer, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above.  The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Person in connection with investigating, defending or preparing
to defend any such action or claim.  Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
 
 
(f) Non-Exclusive Remedies.  The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
 
 
8. Effectiveness of Agreement.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.
 
 
9. Termination.  This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Issuer, if after the execution and delivery
of this Agreement and on or prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on the New York Stock Exchange
or Nasdaq Stock Market; (ii) trading of any securities issued or guaranteed by
the Issuer or any of the Guarantors shall have been suspended on any exchange or
in any over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities;
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse to, and makes it impracticable or inadvisable to proceed with, the
offering, sale or delivery, of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum; or (v) the representation in Section 3(a) is incorrect in any
respect.
 
 
10. Defaulting Initial Purchaser.  (a)  If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Issuer on the terms contained in this Agreement.  If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such
 
 
25

--------------------------------------------------------------------------------

 
Securities, then the Issuer shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Issuer may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Issuer or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Indirect Parent and
the Issuer agrees to promptly prepare any amendment or supplement to the Time of
Sale Information or the Offering Memorandum that effects any such changes.  As
used in this Agreement, the term “Initial Purchaser” includes, for all purposes
of this Agreement unless the context otherwise requires, any person not listed
in Schedule 1 hereto that, pursuant to this Section 10, purchases Securities
that a defaulting Initial Purchaser agreed but failed to purchase.
 
 
(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuer as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuer shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
 
 
(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuer as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuer shall not exercise the right described in paragraph
(b) above, then this Agreement shall terminate without liability on the part of
the non-defaulting Initial Purchasers.  Any termination of this Agreement
pursuant to this Section 10 shall be without liability on the part of the Issuer
or the Guarantors, except that the Issuer and each of the Guarantors will
continue to be liable for the payment of expenses as set forth in Section 11
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.
 
 
(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Issuer, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
 
 
11. Payment of Expenses.  (a)  Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Issuer and
each of the Guarantors jointly and severally agree to pay or cause to be paid
all costs and expenses incident to the performance of their respective
obligations hereunder, including, without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendments or supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Issuer’s and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration
 
 
26

--------------------------------------------------------------------------------

 
or qualification and determination of eligibility for investment of the
Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by Euroclear and Clearstream; (ix) the fees and expenses
incurred in connection with the listing of the Securities and (x) 50% of all
expenses incurred by the Issuer in connection with any “road show” presentation
to potential investors.
 
 
(b) If (i) this Agreement is terminated pursuant to Section 9 (other than
pursuant to clause (v) of Section 9 if the Issuer and the Initial Purchasers
subsequently enter into another agreement for the Initial Purchasers to purchase
the same or substantially similar securities of the Issuer), (ii) the Issuer for
any reason fails to tender the Securities for delivery to the Initial Purchasers
or (iii) the Initial Purchasers decline to purchase the Securities for any
reason permitted under this Agreement, the Issuer and each of the Guarantors
jointly and severally agree to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.
 
 
(c) All amounts payable by the Issuer or any of the Guarantors jointly or
severally under this Agreement shall be exclusive of value added tax or any
similar taxes (“VAT”).  In addition, all such VAT (where applicable) shall be
paid at the same time and in the same manner as the payment to which such VAT
relates.  For the avoidance of doubt, all amounts charged by the Initial
Purchasers or for which the Initial Purchasers are to be reimbursed will be
invoiced and payable together with VAT, where applicable.  In the case where VAT
has been charged in respect of any cost, charge or expense incurred by the
Initial Purchasers and for which the Initial Purchasers are to be reimbursed,
the Issuer and each of the Guarantors shall be obligated to reimburse the
Initial Purchasers for such VAT only for the extent that if the Initial
Purchasers determine that such VAT is not recoverable by them by way of
repayment or credit.
 
 
(d) The Issuer and the Guarantors agree to pay all Stamp Taxes payable in each
Relevant Taxing Jurisdiction on (i) the creation, issue or delivery of the
Securities and the Guarantees; (ii) the purchase, resale and delivery of the
Securities by the Initial Purchasers as contemplated in this Agreement; and
(iii) the execution and delivery of the Transaction Documents.
 
 
12. Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof.  Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein.  No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
 
 
27

--------------------------------------------------------------------------------

 
 
13. Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuer, the Guarantors and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Issuer, the Guarantors or the Initial Purchasers pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Issuer, the Guarantors or the Initial Purchasers.
 
 
14. Certain Defined Terms.  For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.
 
 
15. Governing Law Provisions.  (a)  Governing Law.  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.
 
 
(b) Consent to Jurisdiction.  Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for suits, actions, or proceedings instituted
in regard to the enforcement of a judgment of any Specified Court in a Related
Proceeding, as to which such jurisdiction is non-exclusive) of the Specified
Courts in any Related Proceeding.  Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any Related Proceeding brought in any Specified
Court.  The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.
 
 
(c) Authorized Agent.  The Issuer has appointed Corporation Service Company at
1180 Avenue of the Americas, Suite 210, New York, NY 10036 as its authorized
agent (the “Authorized Agent”) upon whom process may be served in any suit,
action or proceeding arising out of or based upon any of the Transaction
Documents to which it is a party or the transactions contemplated therein which
may be instituted in the Specified Courts, by any Initial Purchaser, the
directors, officers, employees and agents of any Initial Purchaser, or by any
person who controls any Initial Purchaser.  The Issuer hereby represents and
warrants that the Authorized Agent has accepted such appointment and has agreed
to act as said agent for service of process, and the Issuer agrees to take any
and all action, including the filing of any and all documents that may be
necessary to continue such appointment in full force and effect as
aforesaid.  Service of process upon the Authorized Agent and written notice to
the Issuer shall be deemed, in every respect, effective service of process upon
the Issuer.
 
 
28

--------------------------------------------------------------------------------

 
 
(d) Waiver of Immunity.  To the extent that the Issuer has or hereafter may
acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from set-off or any legal process
(whether service or notice, attachment in aid or otherwise) with respect to
itself or any of its property, the Issuer hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its obligations under this
each of the Transaction Documents to which it is a party.
 
 
(e) Waiver of Jury Trial.  The Issuer and the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
any of the Transaction Documents to which it is a party or the transactions
contemplated hereby.
 
 
16. Miscellaneous.  (a)  Authority of the Representative.  Any action by the
Initial Purchasers hereunder may be taken by the Representative on behalf of the
Initial Purchasers, and any such action taken by the Representative shall be
binding upon the Initial Purchasers.
 
 
(b) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representative c/o Citigroup Global Markets
Limited, Canada Square, Canary Wharf, London E14 5LB (fax:+44 207 988 9090;
Attention: General Counsel); Notices to the Issuer and the Guarantors shall be
given to them at 6 Sylvan Way, Parsippany, NJ 07054 (fax: 973-496-5080);
Attention: Treasurer.
 
 
(c) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.
 
 
(d) Counterparts.  This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Agreement by telecopier, facsimile or other electronic transmission (i.e.,
a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.
 
 
(e) Amendments or Waivers.  No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
 
 
(f) Headings.  The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
 
(g) Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or
 
 
 
29

--------------------------------------------------------------------------------

 
provision of this Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.
 



 
30

--------------------------------------------------------------------------------

 



 
If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
Very truly yours,
 
 
 
 
By
AVIS BUDGET FINANCE PLC
 
/s/ David B. Wyshner
 
Name:
Title:
David Wyshner
Director
 

 
 
 
 
By
AVIS BUDGET GROUP, INC.
 
/s/ David B. Wyshner
 
Name:
Title:
David Wyshner
Senior Executive Vice President and
Chief Financial Officer
 

 

 
 
 
By
AVIS BUDGET HOLDINGS, LLC
 
/s/ David B. Wyshner
 
Name:
Title:
David Wyshner
Senior Executive Vice President and
Chief Financial Officer
 

 

 
 
 
By
AVIS BUDGET CAR RENTAL, LLC
 
/s/ David B. Wyshner
 
Name:
Title:
David Wyshner
Senior Executive Vice President and
Chief Financial Officer
 




 
 

--------------------------------------------------------------------------------

 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By
AB CAR RENTAL SERVICES, INC.
ARACS LLC
AVIS ASIA AND PACIFIC, LLC
AVIS BUDGET FINANCE, INC.
AVIS CAR RENTAL GROUP, LLC
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
AVIS OPERATIONS, LLC
AVIS RENT A CAR SYSTEM, LLC
PF CLAIMS MANAGEMENT, LTD.
PR HOLDCO, INC.
WIZARD CO., INC.
 
/s/ Rochelle Tarlowe
 
Name:
Title:
Rochelle Tarlowe
Vice President and Treasurer
 

 
 
 
 
 
 
 
 
 
By
BGI LEASING, INC.
BUDGET RENT A CAR SYSTEM, INC.
BUDGET RENT A CAR LICENSOR, LLC
BUDGET TRUCK RENTAL LLC
RUNABOUT, LLC
WIZARD SERVICES, INC.
 
/s/ David B. Wyshner
 
Name:
Title:
David Wyshner
Senior Executive Vice President and
Chief Financial Officer
 

 





 
 

--------------------------------------------------------------------------------

 
The foregoing Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first written above.
 
 
 
 
By:
Citigroup Global Markets Limited
 
/s/ Jackie Legget
 
Name:
Title:
Jackie Legget
Delegated Signatory
 

 


For themselves and the other
several Underwriters, if any,
named in Schedule I to the
foregoing Agreement.

 


 

 
 

--------------------------------------------------------------------------------

 


 
Schedule 1


Name of Initial Purchaser
Principal Amount of the Notes
Citigroup Global Markets Limited
€77,050,000
Crédit Agricole Corporate and Investment Bank
€47,650,000
Deutsche Bank Securities Inc.
€47,650,000
J.P. Morgan Securities plc
€47,650,000
Mitsubishi UFJ Securities International plc
€10,000,000
Natixis
€10,000,000
UniCredit Bank AG
€10,000,000
   
TOTAL
€250,000,000





 

Schedule 1-1
 
 

--------------------------------------------------------------------------------

 



 
Schedule 2
 
Subsidiary Guarantors
 


AB Car Rental Services, Inc.
ARACS LLC
Avis Asia and Pacific, LLC
Avis Budget Finance, Inc.
Avis Car Rental Group, LLC
Avis Caribbean, Limited
Avis Enterprises, Inc.
Avis Group Holdings, LLC
Avis International, Ltd.
Avis Operations, LLC
Avis Rent A Car System, LLC
BGI Leasing, Inc.
Budget Rent A Car System, Inc.
Budget Rent A Car Licensor, LLC
Budget Truck Rental LLC
PF Claims Management, Ltd.
PR Holdco, Inc.
Runabout, LLC
Wizard Co., Inc.
Wizard Services, Inc.



Schedule 2-1
 
 

--------------------------------------------------------------------------------

 

Schedule 3
 
Subsidiaries of the Company


2233516 Ontario, Inc.
AB Canada Holdings I Limited Partnership
AB Canada Holdings II Partnership
AB Canada Holdings III Limited Partnership
AB Car Rental Services Inc.
AB Funding Pty Ltd.
AB Luxembourg Holdings, S.á r.l.
ABG Car Services Holdings LLC
Advance Ross Corporation
Advance Ross Intermediate Corporation
Advance Ross Sub Company
AE Consolidation Limited
AE Holdco Limited
Aegis Motor Insurance Limited
AESOP Leasing Corp.
AESOP Leasing LP
Anji Car Rental & Leasing Company Limited
Apex Car Rentals
ARAC Management Services Inc.
ARACS LLC
Arbitra S.A.
AU Holdco Pty Ltd.
AU NewCo Pty Ltd.
Auto Accident Consultants Pty. Limited
Auto-Hall S.A.
Avis (US) Holdings BV
Avis Africa Limited
Avis Alquile un Coche S.A.
Avis Asia and Pacific LLC
Avis Asia Limited
Avis Assistance Limited
Avis Autoverhuur B.V.
Avis Autovermietung GesbmH
AvisBudget Group Limited
Avis Belgium SA
Avis Budget Auto Service GmbH
Avis Budget Autovermietung Beteiligungs GmbH
Avis Budget Autovermietung AG
Avis Budget Autovermietung GmbH & Co KG
Avis Budget Autovermietung Verwaltungs GmbH
Avis Budget Car Rental Canada ULC
Avis Budget Car Rental LLC
 
Schedule 3-1
 

--------------------------------------------------------------------------------

 
Avis Budget Contact Centers Inc.
Avis Budget Group Contact Centre EMEA S.A.
Avis Budget de Puerto Rico, Inc.
Avis Budget EMEA Limited
Avis Budget Finance Inc.
Avis Budget Group Business Support Centre Kft
Avis Budget Group Limited
Avis Budget Group Pty Limited
Avis Budget Holdings LLC
Avis Budget International Financing, S.á r.l.
Avis Budget Italia S.p.A.
Avis Budget Italia SpA Fleet Co S.A.P.A.
Avis Budget Rental Car Funding (AESOP) LLC
Avis Budget Services Limited
Avis Budget UK Limited
Avis Car Rental Group LLC
Avis Caribbean, Limited
Avis Commercial Holdings Limited
Avis Contact Centres Limited
Avis Enterprises, Inc.
Avis Europe Group Holdings BV
Avis Europe Holdings Limited
Avis Europe International Reinsurance Limited
Avis Europe Investment Holdings Limited
Avis Europe Investments Limited
Avis Europe Overseas Limited
Avis Europe Risk Management Limited
Avis Europe & Middle East Limited
Avis Finance Company (No. 2) Limited
Avis Finance Company (No. 3) Limited
Avis Finance Company Limited
Avis Financement Vehicles SAS
Avis Financial Services Limited
Avis Group Holdings LLC
Avis Holdings, Inc
Avis India Investments Private Limited
Avis International Holdings, LLC
Avis International Ltd.
Avis Investment Services (No. 2)
Avis Investment Services Limited
Avis IP Security Limited
Avis Leasing Corporation
Avis Leisure Services Limited
Avis Licence Holdings Limited
Avis Location de Voitures Sarl
Avis Location de Voitures SAS
Avis Lube Inc.                                
 
Schedule 3-2
 

--------------------------------------------------------------------------------

 
Avis Management Pty. Limited
Avis Management Services, Ltd.
Avis New York General Partnership
Avis Operations LLC
Avis Pension Trustees Limited
Avis Portugal S.G.P.S. LDA
Avis Profit Share Trustees Limited
Avis Rent A Car (Isle Of Man) Limited
Avis Rent A Car Limited
Avis Rent A Car Sdn. Bhd.
Avis Rent A Car System LLC
Avis Service Inc.
Avis Truck Leasing Limited
Aviscar Inc.
B2B Leasing BV
Baker Car and Truck Rental Inc.
Barcelsure Limited
Bell’Aria S.p.A
BGI Leasing Inc.
Budget Funding Corporation
Budget International, Inc.
Budget Locacao de Veiculos Ltda.
Budget Rent A Car Australia Pty. Ltd.
Budget Rent A Car Licensor, LLC
Budget Rent A Car Limited
Budget Rent a Car Operations Pty. Ltd.
Budget Rent A Car System Inc.
Budget Truck Rental LLC
Budgetcar Inc.
Business Rent A Car GmbH
C.D. Bramall (Bingley) Limited
Camfox Pty. Ltd.
CCRG Servicos De Automoveis Ltda
CD Intellectual Property Holdings, LLC
Cellrent Limited
Cendant Finance Holding Company LLC
Centre Point Funding, LLC
Centrus Limited
Chaconne Pty. Limited
Cilva Holdings Limited
Cirrus Capital (Jersey) One Limited
Cirrus Capital (Jersey) Two Limited
Constellation Reinsurance Company Limited
Ecovale
Europe Leisure Holdings NV
Garage St Martin sas
 
Schedule 3-3
 

--------------------------------------------------------------------------------

 
Garep AG
HFS Truck Funding Corporation
Manor National Limited
Millennium Acquisition Sub, Inc.
Milton Location de Voitures SAS
Motorent Inc.
National Car Rentals (Private) Limited
Pathfinder Insurance Company
Pause BV
Payhot Limited
PF Claims Management Ltd.
PR Holdco, Inc.
PV Holding Corp.
PVI Kraftfahrzeug- Leasing GmbH
Quartx Fleet Management Inc.
Rent-A-Car Company, Incorporated
Runabout, LLC
Safeguard (Legal Expenses) Limited
SCA sas
Sceptre-Europe Limited
Servicios Avis S.A.
Show Group Enterprises Limited
Show Group Enterprises Pty Limited
Sovial Sociedade de Viaturas de Aluguer LDA
Sovialma Sociedade de Viaturas de Aluguer da Madeira LDA
Strongdraw Limited
Team Fleet Financing Corporation
Upperextra (No. 2) Limited
Upperextra Limited
Virgin Islands Enterprises Inc.
W.T.H. Fleet Leasing Pty. Limited
W.T.H. PTY. Limited
We Try Harder Pty. Limited
Wizard Co. Inc.
Wizard Services Inc.
WTH Canada Inc.
WTH Car Rental, ULC
WTH Funding Limited Partnership
Yourway Rent A Car Limited
Yourway Rent A Car Pty Limited
Zodiac Autovermietung AG
Zodiac Europe Finance Company Limited
Zodiac Europe Investments Limited
Zodiac Europe Limited
Zodiac Italia S.p.A.
Zodiac Rent a Car Limited

Schedule 3-4
 
 

--------------------------------------------------------------------------------

 



ANNEX A
 
Additional Time of Sale Information
 
1.
The pricing supplement containing the terms of the Securities, substantially in
the form of Annex B.

 

Annex A-1
 
 

--------------------------------------------------------------------------------

 



 
ANNEX B
 
[Form of Pricing Supplement]
 


PRICING SUPPLEMENT
STRICTLY CONFIDENTIAL

 


 
[logo.jpg]
Avis Budget Finance plc
 
February 28, 2013
 



 
This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated February 25, 2013 (the “Preliminary
Offering Memorandum”).  The information in this Pricing Supplement supplements
the Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum.
 
The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”),or the securities laws of any other jurisdiction, and are
being offered only to qualified institutional buyers pursuant to Rule 144A under
the Securities Act and outside the United States to non-U.S. persons in
accordance with Regulation S under the Securities Act.
 
 
Issuer:
 
Avis Budget Finance plc (the “Issuer”)
Title of Securities:
 
6.000 % Senior Notes due 2021 (the “notes”)
Principal Amount:
€250,000,000
 
Maturity Date:
March 1, 2021
 
Gross Proceeds:
€250,000,000
Issue Price:
100.00% plus accrued interest, if any, from March 7, 2013
 
Coupon:
6.000%
 
Yield to Maturity:
6.000%
 
Interest Payment Dates:
March 1 and September 1, beginning on September 1, 2013
 
Interest Payment Record Dates:
 
February 15 and August 15

 
 
 
Annex B-1
 

--------------------------------------------------------------------------------

 
Optional Redemption:
At any time prior to March 1, 2016, the Issuer may redeem the notes, in whole or
in part, at a redemption price equal to 100% of their principal amount plus a
make whole premium, together with accrued and unpaid interest, if any, to, but
not including, the date of redemption.
 
On or after March 1, 2016 at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the notes redeemed during the twelve-month period indicated beginning on March 1
of the years below:
 

 
Year
Price
 
2016                                                   
104.5%
 
2017                                                   
103.0%
 
2018                                                   
101.5%
 
2019 and thereafter                                                   
100.0%

Equity Clawback
 
Up to 35% at 106% prior to March 1, 2016

Escrow of proceeds; Special mandatory redemption:
If the Escrow Conditions are not satisfied on or prior to September 30, 2013 or
such earlier date as the escrow agent is notified that the Merger Agreement has
been terminated or that the Escrow Conditions will not be satisfied, the notes
will be redeemed at a Special Mandatory Redemption Price equal to 100% of the
gross proceeds thereof, together with interest accrued on the notes, from the
issue date to the date of redemption.
 
Guarantees:
The notes will be fully and unconditionally guaranteed on a senior unsecured
basis by Avis Budget Group, Inc., the Issuer’s indirect parent company, Avis
Budget Holdings, LLC, the Issuer’s indirect parent company, Avis Budget Car
Rental, LLC, the Issuer’s direct parent company (the “Company”), and the
Company’s existing and future direct and indirect domestic subsidiaries that
also guarantee the Senior Credit Facility.
 

Joint Book-Running Managers
Citigroup Global Markets Limited
Credit Agricole Corporate and Investment Bank
Deutsche Bank Securities Inc.
J.P. Morgan Securities plc
 
Co-Managers
Mitsubishi UFJ Securities International plc
Natixis
UniCredit Bank AG
 

 
Settlement Date:
We expect to deliver the notes against payment for the notes on or about March
7, 2013, which will be the 5th business day following the date of the pricing of
the notes. Since trades in the secondary market generally settle in three
business days, purchasers who wish to trade notes on the date of pricing or the
next succeeding business day will be required, by virtue of the fact that the
notes initially will settle in T+ 5, to specify alternative settlement
arrangements to prevent a failed settlement.

 

 
Annex B-2
 
 

--------------------------------------------------------------------------------

 

Distribution:
144A/Regulation S
 
Proposed Listing:
Official List of the Irish Stock Exchange

Common Code and ISIN Numbers:
144A Notes:
Common Code: 089865859
ISIN: XS0898658595
Reg S Notes:
Common Code: 089865603
ISIN: XS0898656037





__________________________________________________




This material is strictly confidential and has been prepared solely for use in
connection with the proposed offering of the securities described in the
Preliminary Offering Memorandum. This material is personal to each offeree and
does not constitute an offer to any other person or the public generally to
subscribe for or otherwise acquire the securities. Please refer to the
Preliminary Offering Memorandum for a complete description.


The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and (2)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act, and this communication is only being distributed to
such persons.


This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.


 
Affiliates of each of the initial purchasers are parties to the Senior Credit
Facility. JPMorgan Chase Bank, N.A. acts as administrative agent and J.P. Morgan
Securities LLC acts as lead arranger and bookrunner.  Deutsche Bank Securities
Inc. acts as syndication agent.  Citicorp USA, Inc. and Credit Agricole
Corporate and Investment Bank act as co-documentation agents. Natixis and/or is
affiliates are lenders under our Senior Credit Facility and certain of our
vehicle finance facilities. An affiliateof Deutsche Bank Securities Inc. is a
lender under certain of our vehicle finance facilities.  Citibank, N.A. London
Branch is appointed by the Issuer as Registrar and Paying Agent with regard to
the notes. An affiliate of Citigroup Global Markets Limited acted as advisor to
Avis Budget Group, Inc. in connection with the acquisition of Zipcar, Inc. (the
“Zipcar Acquisition”). On December 31, 2012, certain of the initial purchasers
entered into commitments relating to a bridge loan facility in connection with
the Zipcar Acquisition. Some of the initial purchasers and their affiliates have
engaged in, and may in the future engage in, investment banking and other
commercial dealings in the ordinary course of business with us or our
affiliates. They have received, or may in the future receive, customary fees and
commissions for these transactions.
 
In addition, in the ordinary course of their business activities, the initial
purchasers and their affiliates may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and financial instruments (including bank loans) for their own account and for
the accounts of their customers. Such investments and securities activities may
involve securities and/or instruments of ours or our affiliates. If any of the
initial purchasers or their affiliates has a lending
 
Annex B-3
 

--------------------------------------------------------------------------------

 
relationship with us, certain of those initial purchasers or their affiliates
routinely hedge, and certain other of those initial purchasers or their
affiliates may hedge, their credit exposure to us consistent with their
customary risk management policies.  Typically, these initial purchasers and
their affiliates would hedge such exposure by entering into transactions which
consist of either the purchase of credit default swaps or the creation of short
positions in our securities, including potentially the notes offered hereby. 
Any such credit default swaps or short positions could adversely affect future
trading prices of the notes offered hereby. The initial purchasers and their
affiliates may also make investment recommendations and/or publish or express
independent research views in respect of such securities or financial
instruments and may hold, or recommend to clients that they acquire, long and/or
short positions in such securities and instruments.
 
 
This communication is only directed at persons who (i) are outside the United
Kingdom or (ii) are investment professionals within the meaning of Article 19(5)
of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005
(the "Financial Promotion Order") or (iii) are persons falling within Article
49(2)(a) to (e) of the Financial Promotion Order (all such persons together
being referred to as "relevant persons"). This communication must not be acted
on or relied on by persons who are not relevant persons. Any investment or
investment activity to which this communication relates is available only to
relevant persons and will be engaged in only with relevant persons. Any person
who is not a relevant person should not act or rely on this communication.
 
 
This communication is an advertisement and is not a prospectus for the purposes
of Directive 2003/71/EC, as amended (such Directive, together with any
applicable implementing measures in any member state of the European Economic
Area under such Directive, the “Prospectus Directive”). An offering memorandum
is intended to be published, which, when published, can be obtained from the
Issuer. Investors should not subscribe for any securities referred to in this
communication except on the basis of information contained in the offering
memorandum.
 
In any member state of the European Economic Area that has implemented the
Prospectus Directive, this communication is only addressed to and is only
directed at persons who are "qualified investors" in that member state within
the meaning of Article 2(1)(e) of the Prospectus Directive.
 
 
Annex B-4
 
 

--------------------------------------------------------------------------------

 



 
ANNEX C
Restrictions on Offers and Sales Outside the United States
 
In connection with offers and sales of Securities outside the United States:
 
A.           Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
 
 
(h) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
 
 
(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering of
the Securities and the Closing Date, only in accordance with Regulation S under
the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
 
 
(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.
 
 
(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”
 
 
(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.
 
 
Annex C-1

--------------------------------------------------------------------------------

 
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
 
 
(i) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
 
 
(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuer or the Guarantors; and
 
 
(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.
 
 
(j) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that it will not offer or sell any Securities directly or indirectly, in
Japan or to, or for the benefit of, any resident of Japan (which term as used
herein means any person resident in Japan, including any corporation or other
entity organized under the laws of Japan), or to others for re-offering or
resale, directly or indirectly, in Japan or to a resident of Japan, except
pursuant to an exemption from the registration requirements of, and otherwise in
Japan compliance with, the Securities and Exchange Law of Japan and any other
applicable laws, regulations and ministerial guidelines of Japan.
 
 
(k) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Issuer that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.
 

Annex C-2
 
 

--------------------------------------------------------------------------------

 



 
Exhibit A
AVIS BUDGET GROUP, INC.
CHIEF FINANCIAL OFFICER’S CERTIFICATE


[●], 2013


I, David B. Wyshner, Senior Executive Vice President and Chief Financial Officer
of Avis Budget Group, Inc., a Delaware corporation (the “Company”), do hereby
determine and certify on behalf of the Company, as of the date hereof, as
follows:
 
1.  
I am familiar with the Company’s accounting records and have responsibility for
financial and accounting matters with respect to the Company.

 
2.  
I supervised the compilation of and reviewed the circled information marked with
a “A” contained on the attached Exhibit A (the “Forward-Looking Information”),
which is included in the [Preliminary] Offering Memorandum.  The Forward-Looking
Information includes certain projections, estimates, forecasts and
forward-looking guidance relating to synergies expected to be realized by the
Company and its subsidiaries in connection with its acquisition of Zipcar, Inc.
and its subsidiaries (“Zipcar”).  As of the date such information was included
in the Preliminary Offering Memorandum, each item of the Forward-Looking
Information has been prepared by the Company in good faith based on (i)
principles consistent with the Company’s internal models and with past practices
of the Company with respect to its disclosure of similar information, (ii)
historical and forward-looking information regarding Zipcar with respect to
which I, or those under my supervision, have performed a reasonable
investigation, (iii) assumptions that are reasonable as of the date hereof and
(iv) to the extent the Forward-Looking Information relates to GAAP financial
measures, accounting principles have been applied on a basis consistent with the
historical consolidated audited financial statements of the Company.  To my
knowledge, each item of the Forward-Looking Information is reasonable and was
based upon estimates and assumptions which I believe to be reasonable in light
of current conditions and current facts and reflect the good faith and
reasonable estimates of the future financial performance of Company and its
subsidiaries.  Nothing has come to my attention that as of the date hereof
caused me to believe that the Forward-Looking Information contains a material
misstatement or omission, or is misleading.1

 
3.  
This certificate is being furnished to the Initial Purchasers to assist them in
conducting their investigation of the Company in connection with  the offering
of the Securities.  Without the written consent of the Company: (i) no person
other than the Initial Purchasers may rely upon this certificate for any
purpose; (ii) this certificate may not be cited or quoted in any financial
statement, prospectus, private placement memorandum or similar document; (iii)
this certificate may not be cited or quoted in any other document or
communication which might encourage reliance upon this certificate by any person
other than the Initial Purchasers or for any purpose excluded by the
restrictions in this paragraph; and (iv) copies of this certificate may not be
furnished to anyone other than the Initial Purchasers for purposes of
encouraging such reliance.

 
 



--------------------------------------------------------------------------------

 
 
1 To cover synergies.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Capitalized terms used herein and not defined shall have their respective
meanings as set forth in the Purchase Agreement (the “Purchase Agreement”),
dated as of the date hereof, among Avis Budget Finance plc, an entity organized
under the laws of Jersey, Channel Islands, Avis Budget Group, Inc., a Delaware
corporation, Avis Budget Holdings, LLC, a Delaware limited liability company,
Avis Budget Car Rental, LLC, a Delaware limited liability company, each of the
entities listed in Schedule 2 thereto and Citigroup Global Markets Limited, as
representative of the several Initial Purchasers.



[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Chief
Financial Officer’s Certificate on behalf of the Company as of the date first
written above.
 


AVIS BUDGET GROUP, INC.






______________________________
David B. Wyshner
Senior Executive Vice President and Chief Financial Officer





Ex. A-1
 
 

--------------------------------------------------------------------------------

 



 
Exhibit B-1
 
[Form of US Kirkland Opinion]
 
1.  
Based solely upon the Delaware Certificates each of the Guarantors is a
corporation or limited liability company existing duly incorporated or formed,
as applicable, and in good standing under the laws of the State of Delaware.

 
2.  
Each of the Guarantors has the corporate or limited liability company power, as
applicable, to enter into and perform its obligations under Transaction
Documents to which it is a party and to consummate the transactions contemplated
thereby.

 
3.  
The Purchase Agreement has been duly executed and delivered by the Issuer (to
the extent execution and delivery are governed by New York law) and has been
duly authorized, executed and delivered by each of the Guarantors.

 
4.  
The Indenture has been duly executed and delivered by the Issuer (to the extent
execution and delivery are governed by New York law) and has been duly
authorized, executed and delivered by each of the Guarantors.  Assuming due
authorization, execution and delivery of the Indenture by the Issuer and the
Trustee, the Indenture is a valid and binding obligation of the Issuer and each
of the Guarantors and is enforceable against each of the Guarantors in
accordance with its terms.

 
5.  
The Notes have been duly executed and delivered by the Issuer (to the extent
execution and delivery are governed by New York law), and when paid for by the
Initial Purchasers in accordance with the terms of the Purchase Agreement
(assuming the due authorization, execution and delivery of the Indenture by the
Issuer and the Trustee and due authentication and delivery of the Notes by the
Issuer and the Trustee in accordance with the Indenture), will constitute the
valid and binding obligations of the Issuer and will be enforceable against the
Issuer in accordance with their terms.

 
6.  
The Guarantees have been duly authorized, executed and delivered by each of the
Guarantors and, when the Securities have been paid for by the Initial Purchasers
in accordance with the terms of the Purchase Agreement (assuming the due
authorization, execution and delivery of the Indenture by the  Issuer and the
Trustee and due authentication and delivery of the Securities by the Trustee in
accordance with the Indenture), the Guarantees will constitute the valid and
binding obligations of each of the Guarantors and will be enforceable against
each of the Guarantors in accordance with their terms.

 
7.  
The Escrow Agreement has been duly executed and delivered by the Issuer (to the
extent execution and delivery are governed by New York law) and has been duly
authorized, executed and delivered by ABG.  Assuming due authorization,
execution and delivery of the Escrow Agreement by the Issuer, the Escrow
Agreement constitutes a valid and legally binding agreement of the Issuer and
ABG enforceable against the Issuer and ABG in accordance with its terms.

 
Ex. B-1
 

--------------------------------------------------------------------------------

 
8.  
The execution and delivery of the Transaction Documents by the Issuer and each
of the Guarantors, as applicable, the performance by the Issuer and each of the
Guarantors of their respective obligations thereunder and the consummation of
the transactions contemplated thereby (including, without limitation, each of
the Issuer’s and the Guarantors’ issuance and sale of the Securities in
accordance with the Purchase Agreement) do not and will not conflict with or
constitute or result in a breach or default under or violation of: (i) any
Guarantor Formation Document or Guarantor Organizational Document, (ii) any
statute or governmental rule or regulation which, in our experience, is normally
applicable both to general business corporations or limited liability companies
that are not engaged in regulated business activities and to transactions of the
type contemplated by the Transaction Documents (but without our having made any
special investigation as to other laws and provided that we express no opinion
in this paragraph with respect to (a) any laws, rules or regulations to which
the Issuer or the Guarantors may be subject as a result of the Initial
Purchasers’ legal or regulatory status or the involvement of the Initial
Purchasers in such transactions, (b) any laws, rules or regulations relating to
misrepresentations or fraud, (c) the Securities Act, the Exchange Act or the
Trust Indenture Act) or (iii) the terms or provisions of any contract set forth
on Exhibit B attached hereto (provided that in each case we express no opinion
as to compliance with any financial covenant or test or cross-default provision
in any such agreement) (the “Applicable Contracts”), except in the case of items
(ii) and (iii), any such conflict, breach, violation, default or event which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or to materially impair the ability of the Issuer or the
Guarantors to perform their respective obligations under the Transaction
Documents.

 
9.  
No consent, approval, authorization or order, or registration or filing with, of
any court or other governmental, administrative or regulatory authority or
agency, which has not been obtained or made and is in full force and effect, is
required under any Specified Law (as defined below) for the execution or
delivery by the Issuer and the Guarantors of each of the Transaction Documents
to which it is a party or the consummation by such party of the transactions
contemplated by the Transaction Documents to which it is a party, except such as
may be required under the Securities Act, the Exchange Act, the security or blue
sky laws of the various states (and the rules and regulations thereunder) or the
rules and regulations of the Financial Industry Regulatory Authority, as to
which we express no opinion in this paragraph.

 
10.  
No registration under the Securities Act of the Securities is required in
connection with the sale of the Securities to the Initial Purchasers in the
manner contemplated by the Purchase Agreement and the Offering Memorandum or in
connection with the initial resale of the Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement and the Offering
Memorandum, and the Indenture is not required to be qualified under the Trust
Indenture Act, in each case assuming (i) that the purchasers who buy such
Securities in the initial resale thereof are persons that the Initial Purchasers
and any person acting on behalf of the Initial Purchasers reasonably believe to
be qualified institutional buyers as defined in Rule 144A promulgated under the
Securities Act, or persons other than U. S. persons in connection with offers
and sales made in reliance upon Regulation S under the Securities Act, (ii) the
accuracy and completeness of the Initial Purchasers’ representations set forth
in Section 1(b) of the Purchase Agreement (including Annex C thereto), and those
of the Issuer and the Guarantors set forth in the Purchase Agreement regarding,
among other things, the absence of a general solicitation in connection with the
sale of such Securities to the Initial Purchasers and the initial resales
thereof, and (iii) the compliance with the procedures set forth in the Purchase
Agreement by the Initial Purchasers, the Issuer and the Guarantors.

 
Ex. B-2
 

--------------------------------------------------------------------------------

 
11.  
The information included in the Time of Sale Information and in the Offering
Memorandum under the headings “Description of notes” and “Certain United States
federal income and Jersey tax considerationsCertain United States federal
income tax considerations” to the extent that it summarizes laws, governmental
rules or regulations or documents referred to therein is correct in all material
respects.

 
12.  
None of the Issuer or the Guarantors is and, immediately after the sale of the
Securities to the Initial Purchasers and application of the net proceeds
therefrom as described in the Time of Sale Information and in the Offering
Memorandum under the caption “Use of proceeds”, none of the Issuer or the
Guarantors will be, an “investment company” as such term is defined in the
Investment Company Act.

 
13.  
Neither the sale, issuance or delivery of the Securities nor the application of
the net proceeds therefrom as described in the Offering Memorandum under the
caption “Use of proceeds” will contravene Regulation T (12 C.F.R. Part 220),
Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of the
Board of Governors of the Federal Reserve System.

 
14.  
To our actual knowledge, except for legal or governmental proceedings described
in documents incorporated by reference in the Time of Sale Information and in
the Offering Memorandum, there is no legal or governmental proceeding that is
pending or threatened against the Issuer or any Guarantor that has caused us to
conclude that such proceeding would be required to be described by Item 103 of
the Regulation S-K under the Securities Act if the issuance of the Securities
were being registered under the Securities Act but is not so described in the
Time of Sale Information and in the Offering Memorandum.

 
 



Ex. B-3
 
 

--------------------------------------------------------------------------------

 



 
Exhibit B-1
 
[Form of UK Kirkland Opinion]
 
1.  
Legal validity: The Opinion Document constitutes valid, legally binding and
enforceable obligations of the Issuer.

 
2.  
Valid security interest:  Subject to due registration where required and
applicable perfection requirements, the Opinion Document creates for the benefit
of the Secured Parties a valid security interest over the Charged Property (as
defined therein) over which it purports to create security interests.

 
3.  
No stamp duty or registration charges:  No stamp duty, stamp duty reserve tax,
registration or similar tax or charge is payable in England and Wales in respect
of the entry into, execution, delivery, performance, admissibility in evidence
or enforcement of the Opinion Document, except for nominal filing, recording or
similar fees payable in connection with the Opinion Document.

 
4.  
Choice of English law and submission to jurisdiction of the English courts:  The
choice of English law as the governing law of the Opinion Document and the
submission to the jurisdiction of the English courts by the Issuer in the
Opinion Document is effective and would be upheld as a valid choice by the
courts of England.

 
5.  
No consents or filings:  There are no governmental or regulatory consents,
approvals, authorisations, permissions or orders required in England by any
party to the Opinion Document which have not been obtained, or any filing,
recording or registration with any regulatory authority or governmental agency
in England which has not been effected, in each case, in connection with the
execution, delivery and performance of the Opinion Documents, other than, in the
case of due registration where required.

 



Ex. C-1
 
 

--------------------------------------------------------------------------------

 



 


 
 
Exhibit C
 
[Form of Jersey Counsel Opinions]
 
Corporate existence, capacity and authority
 
·  
the Company has been duly incorporated and is validly existing under the laws of
Jersey;

 
·  
the Company has the capacity and power to enter into the Documents, issue the
Notes and to exercise its rights and perform its obligations thereunder;

 
·  
the Company has taken all corporate or other action required to authorise its
execution of the Documents, the issue of the Notes and the exercise by it of its
rights and the performance by it of its obligations thereunder;

 
No conflict
 
·  
the execution and delivery of the Documents by the Company and the performance
by the Company of its obligations thereunder (including without limitation, the
Company's creation, issuance and sale of the Notes in accordance with the
Purchase Agreement) do not contravene:

 
·  
any provision of the Company's memorandum and articles of association; or

 
·  
any applicable provision of Jersey law to which the Company is subject;

 
Due execution
 
·  
the Documents and the Notes have been duly executed and delivered by the Company
in the manner authorised in the Board Minutes;

 
Legal, valid, binding and enforceable obligations
 
·  
each of the Documents, as duly executed and delivered by the Company in the
manner authorised in the Board Minutes and by the other parties thereto,
constitute legal, valid, binding and enforceable obligations of the Company;

 
·  
the Notes have been duly authorised, executed and delivered by the Company and
when paid for by the Initial Purchasers in accordance with the terms of the
Purchase Agreement (assuming the due authorisation, execution and delivery of
the Indenture by the Trustee as defined in the Indenture and due authentication
and delivery of the Notes by the Trustee in accordance with the Indenture), will
constitute the valid and binding obligations of the Company and will be
enforceable against the Company in accordance with their terms;

 
Ex. C-1
 

--------------------------------------------------------------------------------

 
Consents, registrations and filings
 
·  
no consents, licences, approvals or authorisations of any governmental or
regulatory authority or agency in Jersey are required by the Company (other than
those already obtained by the Company) in connection with the execution of the
Documents and the Notes by the Company or the exercise by it of its rights or
the performance by it of its obligations thereunder;

 
·  
it is not necessary in order to ensure the legality, validity, enforceability or
admissibility in evidence of any of the Documents or the Notes in Jersey that
they be filed, registered, recorded or enrolled with any court or governmental
authority in Jersey;

 
Choice of law
 
·  
the choice of New York law to govern each of the Documents and the Notes (save
for the Escrow Account Charge) will be upheld as a valid choice of law and New
York law will, accordingly, be applied by the Jersey courts if such documents or
any claims thereunder come under their jurisdiction upon proof of the relevant
provisions of New York law;

 
·  
the choice of English law to govern the Escrow Account Charge will be upheld as
a valid choice of law and English law will, accordingly, be applied by the
Jersey courts if such document or any claims thereunder come under their
jurisdiction upon proof of the relevant provisions of English  law;

 
Submission to jurisdiction
 
·  
the submission (if any) by the Company to the [non-exclusive] jurisdiction of
the New York courts in each of the Documents and the Notes (save for the Escrow
Account Charge) is valid and binding on the Company;

 
·  
the submission (if any) by the Company to the [non-exclusive] jurisdiction of
the English courts in the Escrow Account Charge is valid and binding on the
Company;

 
No sovereign immunity
 
·  
the Company is not entitled to claim immunity from suit, execution, attachment
or other legal process in Jersey;

 
No winding up, dissolution, appointment of liquidator or désastre declaration
 
·  
a search of the Public Records today revealed no evidence of any resolutions for
the winding up or dissolution of the Company and no evidence of the appointment
of any liquidator in respect of the Company or any of its assets;

 
 
Ex. C-2
 

--------------------------------------------------------------------------------

 
 
·  
the written confirmation provided by the Désastre Section of the Viscount's
Department in response to the Désastre Search indicates that there has been no
declaration of désastre in respect of the property of the Company;

 
Enforcement
 
·  
the Courts of Jersey would recognise any final and conclusive judgment under
which a sum of money is payable (not being a sum payable in respect of taxes or
other charges of a like nature or in respect of a fine or other penalty)
obtained against the Company in the courts of any other territory in respect of
the Documents (save for the Escrow Account Charge) or the Notes in accordance
with the principles of private international law as applied by Jersey law (which
are broadly similar to the principles accepted under English common law) and
such judgment would be sufficient to form the basis of proceedings in the Jersey
Courts for a claim for liquidated damages in the amount of such judgment.  In
such proceedings, the Jersey Courts would not re-hear the case on its merits
save in accordance with such principles of private international law;

 
·  
a final and conclusive judgment under which a sum of money is payable (not being
a sum payable in respect of taxes or other charges of a like nature or in
respect of a fine or penalty) obtained in the High Court of Justice, the Court
of Appeal or the Supreme Court in England against the Company in respect of the
Escrow Account Charge would be recognised as a valid judgment by the Jersey
courts and would be enforceable in accordance with and subject to the provisions
of the Judgments (Reciprocal Enforcement) (Jersey) Law 1960 without a
substantive re-examination of the merits of such judgment;

 
Pari passu ranking
 
·  
the obligations of the Company under the Documents and the Notes rank at least
pari passu with all other unsecured and unsubordinated indebtedness or
obligations (with the exception of any mandatorily preferred by any applicable
law, such as by reason of bankruptcy, liquidation, insolvency or other laws of
general application relating to or affecting creditors' rights);

 
Power to sue and be sued
 
·  
the Company has the legal capacity to sue and be sued in its own name under the
laws of Jersey;

 
Jersey taxation
 
·  
the information included in the Time of Sale Information and in the Offering
Memorandum under the heading "Certain Jersey tax considerations" to the extent
that

 
it summarises laws, governmental rules or regulations or documents referred to
therein is correct in all material respects;
 
Ex. C-3
 

--------------------------------------------------------------------------------

 
·  
no stamp duty, stamp duty reserve tax or issue, documentary, registration or
other similar tax or fees imposed by any government department or other taxing
authority of or in Jersey is payable in connection with the creation, initial
issue or delivery of the Notes or on the execution and delivery of the
Documents, nor on any subsequent transfer of Notes save (i) in respect of the
payment of court fees in the event of litigation before the Jersey courts; and
(ii) that if any Notes are situated in Jersey (whether by reason of the Notes
being held by a person resident in Jersey or the registrar, if any, of the Notes
being located in Jersey) on the death of the holder, duty of approximately 0.75%
of the value of the holder's assets in Jersey is payable on the Letters of
Administration or Grant of Probate required to enable the Notes  to be
transferred or otherwise dealt with;

 
·  
there is no requirement on the Company to make any withholding or deduction for
or on account of any Jersey taxation from any interest paid by the Company under
the Documents or the Notes; and

 
·  
a holder of Notes will not be treated as domiciled or resident for tax purposes
in Jersey, Channel Islands solely by virtue of holding the Notes.

 

Ex. C-4
 
 

--------------------------------------------------------------------------------

 



 
Exhibit D


[Form of Issuer Opinion]
 
1.
To my knowledge, there are no material legal or governmental proceedings pending
to which the Issuer, the Guarantors or any of their respective subsidiaries are
a party or to which any property of the Issuer, the Guarantors or any of their
respective subsidiaries is subject that are of a type that would have been
required to be disclosed in the Offering Memorandum pursuant to Item 103 of
Regulation S-K of the rules and regulations under the Securities Act of 1933, as
amended as of the date hereof (the “Securities Act”), had the Offering
Memorandum been a registration statement under the Securities Act that are not
so disclosed.

 
2.
The execution and delivery by the Issuer and each of the Guarantors of the
Purchase Agreement, the Securities, the Indenture, the Escrow Agreement and the
Security Agreement (collectively, the “Transaction Documents”) to which such
entity is a party and the consummation by each such entity of the transactions
contemplated thereby, will not (i) result in any violation of the provisions of
such entity’s Organizational Documents, (ii) constitute a violation of, or a
breach or default under, the terms of any agreements or instruments to which
such entity is a party (except for such violations, breaches or defaults that
are not likely to have a material adverse effect on the Issuer and the
Guarantors, taken as a whole) or (iii) violate or conflict with, or result in
any contravention of, any applicable law, statute, rule, regulation, judgment,
order, writ or decree of any government, government instrumentality or court,
domestic or foreign, having jurisdiction over such entity (except for such
violations that are not likely to have a material adverse effect on the Issuer
and the Guarantors, taken as a whole). I do not express any opinion however, as
to whether the execution, delivery or performance by the Issuer and the
Guarantors of the Purchase Agreement will constitute a violation of or default
under, any covenant, restriction or provision with respect to financial ratios
or tests or any aspect of the financial condition or results of operations of
the Issuer, the Guarantors or any of their subsidiaries.

 


 

Ex. D-1
 
 

--------------------------------------------------------------------------------

 
